DETAILED CORRESPONDENCE
Election/Restrictions
Applicant's election of Group III in the reply filed on 03/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4, 10-12, 16-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.
Claim 13 is further withdrawn for pertaining to a non-elected feature of the “lockout shroud” disclosed in the Fig. 2 embodiment.
Claims 1-2, 5-9, 14-15, 18 and 21-23 are pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in applicant’s Figure 5, reference character “506” has been used to designate both a “rear cap” and another component in Fig. 5, which appears to be the equivalent of a “biasing member” or “drive spring” as seen in Fig. 2 or Figs 4A-4B. The second reference character “506” appears to indicate a biasing member or drive spring, where for the embodiment of Figure 5, a biasing member is indicated in the provided disclosure but is not provided a reference character; and where a drive spring is not claimed for the embodiment of Figure 5. Therefore, the second, incorrect reference character “506” should at least be removed, or the specification corrected to include a reference character for a biasing member or a drive spring to replace the second “506” in the embodiment seen in Figure 5.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a biasing member” as described in Claim 8 line 2 and in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 line 2 recites the limitation “comprises biasing member configured to”. This should be amended to “comprises a biasing member configured to” for grammatical correctness and clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6 line 3, “and wherein lug is” is indefinite, as it is unclear whether the “lug” is (1) the same lug as claimed in Claim 5 line 3, or, (2) a new, additional lug different from the claimed lug of Claim 5 line 3. For the purposes of examination, the examiner is interpreting “lug” to be the same ‘lug’ as claimed in Claim 5 line 3. Therefore, the limitation should be amended to “and wherein the lug is”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altschuler (US 5318547).
Regarding Claim 1, Altschuler teaches an injection device (Figs 1 and 3, (10)) comprising: 
a body comprising a syringe locator (Fig. 3, (11)) for receiving a syringe (Fig. 3, (13)); and 
a firing mechanism comprising a rear cap ([Col. 4, lines 19-33] and further illustrated in Figs 2 and 5, wherein (40) includes (42 and 46), and is a rear cap as part of a firing mechanism), a plunger (Fig. 3, (26)) configured to be axially displaced in a forward direction relative to the rear cap and a driver system (Fig. 5, (47)) for driving the plunger (26) forwards upon activation of the injection device (10), 
the firing mechanism configured to be directly or indirectly connected to the body such that an axial spacing of the rear cap and a barrel of the syringe (13) is fixed during operation of the injection device (10), 
wherein, the firing mechanism and/or the body comprise first and second connection features (42, 47) allowing adjustment of a relative axial position of the firing mechanism and the syringe locator (as seen in Figs. 3-4) during assembly of the injection device (10).

Regarding Claim 2, Altschuler teaches the injection device according to claim 1, wherein the firing mechanism comprises the first connection features (Fig. 3, (47)) and the body comprises the second connection features (Fig. 4, (42)).

Regarding Claim 5, Altschuler teaches the injection device the injection device according to claim 1, wherein one of the first and second connection features (42, 47) comprise a plurality of recesses at a plurality of axial positions (Fig. 2, where a plurality of recesses (41) is seen), and the other of the first and second connection features (42, 47) comprises a lug (Figs 2 and 3, (47)), wherein the plurality of recesses are configured to receive the lug (as seen in Fig. 1, where (40) receives (47) in any of the plurality of recesses).

Regarding Claim 6, Altschuler teaches the injection device according to claim 5, wherein the recesses extend laterally from an axially extending channel (seen in Figs 1-2, wherein (40) is an axially extending channel having recesses (41) between (42)), and wherein lug (47) is configured to enter one of the plurality of recesses (as seen in Figs 1-4 where (47) engages with the recesses (41) between (42)) on relative rotation between the first and second connection features (42, 47).

Regarding Claim 7, Altschuler teaches the injection device according to claim 5, further comprising a retention feature on one of the plurality of recesses and/or the lug (Fig. 5, wherein (47) includes a retention feature (53) for retaining (47) within one of the plurality of recesses in (40)).

Regarding Claim 8, Altschuler teaches the injection device according to claim 7, wherein the retention feature comprises biasing member (Fig. 5, (49)) configured to bias the lug (47) towards engagement with the plurality of recesses (as seen in Figs. 4-5)).

Regarding Claim 9, Altschuler teaches the injection device according to claim 7, wherein the retention feature comprises a catch on one of the plurality of recesses and/or the lug (wherein the catch of the retention feature is Fig. 5, (49) on lug (47)) configured to engage a corresponding feature on the other of the plurality of recesses (as seen in Figs 1-2, wherein the recesses (41) have adjacent teeth (42)).

Regarding Claim 18, Altschuler teaches the injection device according to claim 1 further comprising a syringe (Fig. 3, (13)) positioned within the body (as seen in Fig. 3).

Regarding Claim 21, Altschuler teaches the injection device according to claim 5, wherein receipt of the lug (47) in one of the plurality of recesses (41) prevents relative axial movement between the firing mechanism and the body (seen in Fig. 3, wherein (47) interacting with (41), located between (42), prevents movement between body and firing mechanism until acted upon by a user (Altschuler [Col. 4, lines 27-33]).  

Regarding Claim 22, Altschuler teaches the injection device according to claim 2, wherein the rear cap comprises the first connection features (Fig. 3, (47)).  

Regarding Claim 23, Altschuler teaches the injection device according to claim 2, wherein the body comprises a rear portion and a forward portion, and wherein the rear portion comprises the second connection features (Fig. 4, (42)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aneas (US 2016/0331905).
Regarding Claim 14, Altschuler teaches the injection device according to claim 1, but doesn’t explicitly teach wherein the driver system comprises a compression spring for acting, directly or indirectly, against the rear cap and the plunger to drive the plunger axially forwards with respect to the rear cap.
In related prior art, Aneas teaches an injection device (Aneas Fig. 1, (1)) having a driver system which comprises a compression spring (Aneas Fig. 3, (16)) for acting, directly or indirectly, against the rear cap (Aneas Fig. 3, annotated, (2*) is seen at the proximal end of (2)) and the plunger (Aneas Fig. 3, (62)) to drive the plunger axially forwards with respect to the rear cap (Aneas Fig. 3 wherein plunger (62) moves axially forwards with respect to the rear cap at (2)).

    PNG
    media_image1.png
    202
    759
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the driver system to include a compression spring, as taught by Aneas, for the motivation of providing a resilient load force from the spring to the (rod) piston (Aneas [0054]).

Regarding Claim 15, Altschuler in view of Aneas teaches the modified injection device according to claim 14, wherein the plunger (Altschuler (26)) is telescopically received within an axially extending elongate member (Altschuler Fig. 4, (31)) of the rear cap and forms a cylinder (Altschuler Fig. 1 further illustrates (31) as cylindrical), and wherein the compression spring is received within the plunger for acting against the rear cap and the plunger (in the modified device, wherein Aneas teaches the spring (16) within the plunger (62)’s portion (60) for acting against the rear cap (Aneas Fig. 3, annotated, (2*)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783